Citation Nr: 1524055	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 913	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for acne.   


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

The appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified at a video hearing before the undersigned.  Following the hearing VA received additional evidence from the Veteran along with a waiver of agency of original jurisdiction (AOJ).  Therefore, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for AOJ review.  See 38 C.F.R. § 20.1304(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As to the claim of service connection for a left wrist disorder, the record shows that VA obtained a medical opinion as to the origins of the Veteran's disability in October 2010.  The record also contains a December 2014 document from Julius A. Mingroni, D.O. in which a medical opinion as to the origins of the Veteran's left wrist disorder was provided.  However, the Board does not find either opinion adequate because the VA opinion is not clearly responsive to the medical question the Board needs answered in connection with the appeal and the private opinion is not supported by an adequate rational.  Therefore, the Board finds that a remand to obtain another VA opinion as to the origins of the Veteran's current left wrist disorder is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As to the claims of service connection for pancreatitis and diabetes, the Veteran claims that they were caused by his exposure to toxins while in basic training at Fort McClellan.  In the alternative, he claims that his diabetes is due to his pancreatitis.  The service records show the Veteran served at Fort McClellan from May 1982 to July 1982.  Moreover, the post-service record documents his complaints and treatment for pancreatitis and diabetes.  Additionally, publically available records indicate portions of Fort McClellan contained environmental hazards and in December 2014, Dr. Mingroni opined, in substance, that the appellant's current pancreatitis could be related to his PCB exposure during service.

In light of the above history, the Board finds that VA should attempt to verify the Veteran's exposure to contaminants during his period of service at Fort McClellan.  38 U.S.C.A. § 5103A(b) (West 2014).  Following the above development, VA should obtain a medical opinion regarding the relationship, if any, between the Veteran's claimed chemical exposure and his present pancreatitis and diabetes Given his secondary service connection claim, the Board also finds that while the appeal is in remand status VA should obtain a medical opinion as to the relationship, if any, between the Veteran's pancreatitis and diabetes.  Id.

As to the claim for service connection for an acquired psychiatric disorder to include PTSD, records dated in 2014 show the Veteran diagnosed to have PTSD, and anxiety disorder.  The Veteran claims that his psychiatric disorders were caused by helping to treat a soldier (C.B.) that was stabbed while the Veteran was on guard duty at the 97th General Hospital in Germany between January 1985 and March 1985.  While the record shows that in October 2011 DEPRIS notified the RO that it was unable to verify the Veteran's stressor, it also advised the RO that a separate request is needed to obtain the criminal investigation report, and such a request was never made by the RO.  Therefore, the Board finds that a remand is required to request the criminal investigation report as well as any other relevant records.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).

Given the above development as well as the Veteran's claims regarding having observable symptoms of his psychiatric disorders beginning in service, a medical opinion as to the relationship, if any, between his post-service psychiatric disorders and his military service should be obtained.  See McLendon, supra; Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

As to the claim for a compensable rating for acne, while the record shows that the Veteran was most recently provided a VA examination in October 2010, the Board finds that a remand for a new VA examination is required because the information provided by that examiner is not adequate to rate the Veteran's disability when flaring.  An effort to remedy this should be made.    

The Veteran testified that he just recently started treatment for his psychiatric disorders with his family doctor.  The Veteran also testified that he receives ongoing treatment for his left wrist disorder including from the Wilmington VA Medical Center.  However, it is unclear from the record if the treatment records VA received from Dr. Mingroni following the personal hearing are his family doctor's treatment records.  Moreover, the record only shows 8 pages of records from the Wilmington VA Medical Center dated from May 2011 to September 2011.  Therefore, the Board finds that while the appeal is in remand status any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the appropriate service department and/or record storage facility, to include the Army Crime Records Center, if indicated, and request that copies of the criminal investigation report and court-martial records generated in connection with the stabbing stressor the Veteran reported took place at the 97th General Hospital in Germany between January 1985 and March 1985.  In this regard, the name of the victim and a witness are set out in the Board's hearing transcript.  If indicated, appropriate efforts to learn the name of the perpetrator, e.g. suggesting the Veteran contact the victim or the witness, should be considered.  

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative should then be given an opportunity to respond.

2.  Contact the appropriate service department and/or record storage facility, and request that they attempt to verify any exposure to contaminants to which the Veteran could have been exposed at Fort McClellan, Alabama, from May 1982 to July 1982.

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative should then be given an opportunity to respond.

3.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claims to include from the family doctor he testified about at his personal hearing and Dr. Mingroni, which records should be sought.  

Regardless of any reply, the AOJ should obtain and associate with the claims file any outstanding treatment records of the Veteran from the Wilmington VA Medical Center.

4.  After undertaking the above development to the extent possible, refer the file to an appropriate person for an opinion as to whether it is at least as likely as not that a current left wrist disorder is due to the Veteran's pre-service fracture, and if so, whether it underwent an increase in severity beyond its natural progression during service.  If current disability is considered unrelated to the pre-service fracture, an opinion should be provided as to whether current disability is due to the Veteran's documented in-service left wrist injury.  

The claims file should be provided to the examiner in connection with obtaining the opinion.

A complete rationale for the opinions expressed should be provided.  

If the reviewer cannot provide the requested opinion without resort to speculation, that conclusion also should be explained.  

5.  After undertaking the above development to the extent possible, refer the file to an appropriate person for an opinion as to whether it is at least as likely as not that exposure to toxins while at Fort McClellan from May 1982 to July 1982 caused the Veteran's current pancreatitis and/or diabetes.  

The examiner should also be asked to provide an opinion as to whether it is at least as likely as not that his pancreatitis caused or aggravated the Veteran's diabetes.  

The claims file should be provided to the examiner in connection with obtaining the opinions.

A complete rationale for the opinions expressed should be provided.  

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

6.  After undertaking the above development to the extent possible, refer the file to an appropriate person for an opinion as to whether it is at least as likely as not that an acquired psychiatric disorder is due disease or injury in service, or if PTSD is diagnosed, is due to any confirmed stressor.   

The claims file should be provided to the examiner in connection with obtaining the opinions.

A complete rationale for the opinions expressed should be provided.  

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

7.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his acne.  The AOJ should attempt to schedule the examination during a flare-up.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  If it is not possible to examine the Veteran during a flare-up, the nature of a flare-up typically seen for the Veteran's condition should be described to the extent possible.  

8.  Thereafter, the AOJ should readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

